Citation Nr: 0902014	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  03-31 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
left (minor) shoulder impingement syndrome prior to March 16, 
2006, and to an evaluation in excess of 20 percent from that 
date.

2.  Entitlement to an evaluation in excess of 10 percent for 
right (major) shoulder impingement syndrome prior to March 
16, 2006, and to an evaluation in excess of 20 percent prior 
to January 23, 2007, and to an evaluation in excess of 20 
percent from March 1, 2007.

3.  Entitlement to an evaluation in excess of 40 percent for 
degenerative joint disease, lumbosacral spine, with 
spondylosis and spondylolisthesis, to include consideration 
of entitlement to a separate, compensable evaluation for 
neurologic disability.

4.  Entitlement to an evaluation in excess of 10 percent for 
traumatic arthritis, right knee, status post reconstruction 
of ligaments and partial medial meniscectomy.

5.  Entitlement to an evaluation in excess of 10 percent for 
left knee arthritis.

6.  Entitlement to an evaluation in excess of 10 percent for 
hypertension.

7.  Entitlement to an increased (compensable) evaluation for 
gastritis, claimed as epigastric pain.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1973 to 
September 1975, and from June 1984 to April 1996.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the San Juan, Commonwealth of 
Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).  By a rating decision issued in 
January 2005, the RO increased the evaluation of left 
shoulder impingement syndrome and right shoulder impingement 
syndrome from 0 percent to 10 percent and denied an increased 
evaluation for each of the other service-connected 
disabilities addressed in this appeal.  

In May 2007, evaluation of left shoulder impingement syndrome 
was increased from 10 percent to 20 percent, effective March 
16, 2006 and evaluation of right shoulder impingement 
syndrome was increased from 10 percent to 20 percent 
effective March 16, 2006.  By a rating decision issued in 
October 2007, a temporary total evaluation was assigned for 
right shoulder disability effective January 23, 2007 through 
February 28, 2007; a 20 percent evaluation was assigned from 
March 1, 2007.  The claims for increased evaluations for 
right shoulder and left shoulder disabilities remain on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

The examiner who conducted March 2006 VA examination of the 
veteran's lumbar spine concluded that there was clinical 
evidence of left lumbar radiculopathy.  The regulations 
governing evaluation of lumbar spine disability in effect 
when the veteran submitted his June 2004 claim for an 
increased evaluation provide that neurologic disability is to 
be separately evaluated.  The veteran's appeal for an 
increased evaluation for lumbar disability must, in this 
case, be interpreted as including a disagreement with the 
RO's failure to determine whether a neurologic disability 
warranting separate evaluation was present.  To this extent, 
the Board interprets the appeal for an increased evaluation 
as including disagreement with the RO's failure to develop 
evidence suggesting that a separately-compensable lumbar 
neurologic disorder is present.  The RO must respond to the 
disagreement with a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999). 

By a Board decision issued in April 2005, a claim for a 
clothing allowance was Remanded to the Appeals Management 
Center (AMC).  The AMC was directed to issue a statement of 
the case as to that issue or to take other appropriate 
action.  The claims file includes a notation that the claim 
was sent to the VA Medical Center (VAMC) for further action.  
However, the record before the Board does not disclose 
whether the veteran's claim of entitlement to a clothing 
allowance has or has not been readjudicated.  That appeal is 
not linked to the issues currently on appeal before the 
Board.  There is no certification of return of the issue to 
the Board.  This issue is REFERRED to the RO/VAMC for 
determination as to whether any additional action is 
required.  

The claim of entitlement to an evaluation in excess of 20 
percent from March 1, 2007 for right shoulder impingement 
syndrome, and the claim of entitlement to an increased 
(compensable) evaluation for gastritis, claimed as epigastric 
pain, are addressed in the REMAND portion of the decision 
below, in addition to the appeal for consideration of 
entitlement to a separate, compensable evaluation for a 
neurologic disorder as an aspect of the veteran's claim for 
an increased evaluation for lumbar disability, and there 
claims are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 16, 2006, the veteran's left shoulder 
disability was manifested by objective findings of pain with 
movement against resistance, and there was a history of 
degenerative joint disease, but there was no compensable 
limitation of range of motion.  

2.  March 2006 VA examination discloses limitation of flexion 
of the left shoulder to 90 degrees or less, so as to warrant 
a 20 percent evaluation, although later examination discloses 
improved range of motion.  

3.  Prior to January 31, 2006, the veteran's right shoulder 
impingement syndrome was manifested by degenerative joint 
disease, right shoulder pain, and limitation of flexion 
approximating limitation to shoulder level.

4.  From January 31, 2006 through January 22, 2007, the 
veteran's right shoulder impingement syndrome was manifested 
by degenerative joint disease, a rotator cuff tear, constant 
right shoulder pain, increased pain with any movement, and 
limitation of flexion approximating limitation to 25 degrees 
from the side.  

5.  The veteran's degenerative disease, lumbosacral spine, is 
not manifested by ankylosis of the thoracolumbar spine or 
incapacitating episodes requiring a duration of bed rest in 
excess of four weeks during any 12-month period.

6.  The veteran's right knee disability is manifested by 
radiologic evidence of degenerative joint disease, swelling, 
pain on use and motion, and by pain on flexion beginning at 
90 degrees.  

7.  Resolving reasonable doubt in the veteran's favor, the 
veteran's right medial meniscus repair is symptomatic.  
8.  The veteran's left knee disability is manifested by 
radiologic evidence of degenerative joint disease, some pain 
on motion, and mild instability on objective examination, 
without the need for a left knee brace or other symptoms of 
more than mild instability.  

9.  The veteran's hypertension is not manifested by diastolic 
blood pressure predominantly 110 or above or systolic 
pressure predominantly 200 or above.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left (minor) shoulder impingement syndrome are not met 
prior to March 16, 2006, nor are the criteria for an 
evaluation in excess of 20 percent met from that date.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. Part 4, including §§ 4.7, 4.71, 4.71a, Diagnostic 
Codes 5201, 5202, 5203 (2008).

2.   The criteria for an increased evaluation from 10 percent 
to 20 percent evaluation for right (major) shoulder 
impingement syndrome are met through January 31, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4, including §§ 4.7, 4.71, 4.71a, 
Diagnostic Codes 5201, 5202, 5203 (2008).

3.  The criteria for an increased evaluation from 20 percent 
to 40 percent for right (major) shoulder impingement syndrome 
are met from January 31, 2006 through January 22, 2007.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 4.1, 4.7, 4.71, 4.71a, Diagnostic Codes 5201, 
5202, 5203 (2008).

4.  Criteria for an evaluation in excess of 40 percent for 
degenerative joint disease, lumbosacral spine, with 
spondylosis and spondylosisthesis, are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5237, 5242 (2008).

5.  Criteria for an evaluation in excess of 10 percent for 
traumatic arthritis with limitation of motion, right knee, 
are not met, but criteria for a separate, compensable, 10 
percent evaluation for symptomatic residuals, status post 
meniscus repair, right knee, are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 
5010, 5257, 5258, 5259, 5260, 5261, 5262 (2008).

6.  Criteria for a separate, compensable, 10 percent 
evaluation for instability, left knee, in addition to a 10 
percent evaluation in effect for left knee arthritis, are 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5259, 5260, 
5261, 5262 (2008).

7.  Criteria for an evaluation in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 
4.104, Diagnostic Code 7101 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before considered the merits of the appeal, the Board must 
consider whether VA's duties to notify and assist the veteran 
have been met.

VA's duties to the claimant

The Veterans Claims Assistance Act of 2000 (VCAA) specifies 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Duty to notify

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Following the receipt of the veteran's June 2004 claims, the 
RO issued an August 2004 letter which advised the veteran of 
the criteria generally for an increased evaluation for a 
service-connected disability, advised the veteran of the 
types of evidence which might be relevant, and what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The veteran responded to this notice by identifying 
providers of care relevant to his claims.  The veteran has 
also provided statements about the severity of his disorders 
and the effects of the service-connected disabilities on his 
employability.  The veteran's statements reflect that he has 
personal knowledge of the types of evidence and information 
that would support his claims for increased evaluations.  

The initial rating decision in January 2005 provided the 
veteran with information about applicable criteria for higher 
evaluation, as did the October 2005 and May 2007 statement 
and supplemental statement of the case.  The claims were 
thereafter readjudicated in August 2007.  Additionally, in 
February 2008, the veteran submitted a specific statement 
indicating that he had no additional evidence.  

Additional notice of the criteria for assigning a disability 
rating and for assigning an effective date for an increased 
rating, as is now required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), was provided in a March 2006 letter.  
Thereafter, the claims were again readjudicated.  Most 
recently, a February 2008 supplemental statement of the case 
(SSOC) was issued.  A reasonable person would understand the 
types of evidence and the criteria from the communications 
sent to the veteran.  Accordingly, the Board finds that VA 
met its duty to notify the veteran of his rights and 
responsibilities under the VCAA.  

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, notice under Dingess was not provided until after 
the initial statement of the case (SOC) had been issued.  
However, supplemental statements of the case (SSOCs) were 
issued in May 2007, August 2007, and February 2008.  Thus, 
the additional notice was followed by readjudication of the 
claims on appeal, and is deemed pre-decisional as per 
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  

Duty to assist

The RO has requested records from each provider identified by 
the veteran.  The veteran has submitted clinical records and 
statements from private providers.  Clinical records written 
in Spanish have been translated.  The veteran submitted 
additional statements and arguments on his own behalf.  The 
veteran initially requested a hearing, and then cancelled 
that request after the requested hearing had been scheduled.  
The veteran was afforded the opportunity to testify on his 
own behalf.

The veteran's VA treatment records have been obtained.  The 
veteran identified private treatment records, and those 
clinical records have been associated with the claims files.  
The veteran was afforded several VA examinations, with at 
least one examination relevant to each disability for which 
increased evaluation is claimed in this appeal.

It appears that all known and available records relevant to 
the issues here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Significantly, neither 
the veteran nor his representative has identified any 
additional existing evidence that is necessary for a fair 
adjudication of any claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  Accordingly, the Board will now 
turn to the merits of the veteran' claims.



Law and regulations applicable to claims for increased 
evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Consideration must also be 
given to a longitudinal picture of the veteran's disability 
to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" 
ratings, is warranted, in any increased evaluation claim.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Applicable law and regulations, claims for increase for joint 
disabilities
Normal ranges of motion of the shoulder are flexion (forward 
elevation) from 0 degrees to 180 degrees, abduction from 0 
degrees to 180 degrees, external rotation from 0 degrees to 
90 degrees, and internal rotation from 0 degrees to 90 
degrees.  38 C.F.R. § 4.71, Plate I. 
Diagnostic Code (DC) 5200 provides that ankylosis of the 
scapulohumeral articulation is to be rated as follows: 
favorable ankylosis, with abduction to 60 degrees, 30 percent 
for the major shoulder and 20 percent for the minor shoulder; 
intermediate ankylosis, between favorable and unfavorable, 40 
percent for the major shoulder and 30 percent for the minor 
shoulder; unfavorable ankylosis, abduction limited to 25 
degrees from side, 50 percent for the major shoulder and 40 
percent for the minor shoulder.  38 C.F.R. § 4.71a. 
DC 5201 provides that limitation of motion of the arm at the 
shoulder level is rated 20 percent for the major shoulder and 
20 percent for the minor shoulder; limitation of motion of 
the arm midway between the side and shoulder level is rated 
as 30 percent for the major shoulder and 20 percent for the 
minor shoulder; limitation of motion of the arm to 25 degrees 
from the side is rated as 40 percent for the major shoulder 
and 30 percent for the minor shoulder.  
DC 5202 provides ratings for other impairment of the humerus, 
including malunion (with moderate deformity, 20 percent for 
the major shoulder and 20 percent for the minor shoulder; 
malunion of the humerus with marked deformity, rated as 30 
percent for the major shoulder and 20 percent for the minor 
shoulder), recurrent dislocations of the humerus at the 
scapulohumeral joint, with infrequent episodes, and guarding 
of movement only at the shoulder level, are rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Recurrent dislocations of the humerus at the 
scapulohumeral joint, with frequent episodes and guarding of 
all arm movements, are rated as 30 percent for the major 
shoulder and 20 percent for the minor shoulder.  
Fibrous union of the humerus is rated as 50 percent for the 
major shoulder and 40 percent for the minor shoulder.  
Nonunion of humerus (false flail joint) is rated as 60 
percent for the major shoulder and 50 percent for the minor 
shoulder.  Loss of head of the humerus (flail shoulder) is 
rated as 80 percent for the major shoulder and 70 percent for 
the minor shoulder.  38 C.F.R. § 4.71a. 
DC 5203 provides ratings for other impairment of the clavicle 
or scapula.  Malunion of the clavicle or scapula is rated as 
10 percent for the major shoulder and 10 percent for the 
minor shoulder.  Nonunion of the clavicle or scapula without 
loose movement is rated as 10 percent for the major shoulder 
and 10 percent for the minor shoulder; nonunion of the 
clavicle or scapula with loose movement is rated as 20 
percent for the major shoulder and 20 percent for the minor 
shoulder.  Dislocation of the clavicle or scapula with loose 
movement is rated as 20 percent for the major shoulder and 20 
percent for the minor shoulder.  DC 5203 provides an 
alternative rating based on impairment of function of the 
contiguous joint.  38 C.F.R. § 4.71a. 
Disabilities of the spine are rated under the General Rating 
Formula for Diseases and Injuries of the Spine (for DCs 5235 
to 5243, unless 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes).  Ratings under the General Rating Formula for 
Diseases and Injuries of the Spine are made with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  
The General Rating Formula for Diseases and Injuries of the 
Spine provides a 10 percent disability rating for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
disability rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent disability 
rating is assigned for forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent disability rating 
is assigned for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent disability rating is 
assigned for unfavorable ankylosis of entire spine.  38 
C.F.R. § 4.71a. 
Note (2) provides that, for VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
See also Plate V, 38 C.F.R. § 4.71a.

A rating for degenerative arthritis established by radiologic 
findings should be based on the limitation of motion of the 
affected joints, unless the limitation is noncompensable.  38 
C.F.R. § 4.71a, DC 5003.  If the limitation is 
noncompensable, a rating of 10 percent is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added, under DC 5003.

Full range of motion of the knee is from 0 degrees to 140 
degrees in extension and flexion.  See 38 C.F.R. § 4.71a, 
Plate II.  Under DC 5260, also found at 38 C.F.R. § 4.71a, a 
noncompensable rating is assigned when flexion of the knee is 
limited to 60 degrees; a 10 percent rating is assigned when 
flexion is limited to 45 degrees.  Under 38 C.F.R. § 4.71a, 
DC 5261, a noncompensable rating is assigned when extension 
of the knee is limited to 5 degrees; when extension is 
limited to 10 degrees, a 10 percent rating may be assigned.

Where a veteran has degenerative joint disease which is 
evaluated under DC 5003, a separate, compensable evaluation 
may be assigned under DC 5257 if the veteran also has knee 
instability or subluxation.  See VAOPGCPREC 9-98; VAOPGCPREC 
23-97 (compensating claimant for separate functional 
impairments under DCs 5257 and 5003 does not constitute 
pyramiding).  

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness.  Adequate consideration of 
functional impairment, including impairment from painful 
motion, weakness, fatigability, and incoordination, is 
required.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The medical nature of the 
particular disability to be rated under a given diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  If a musculoskeletal disability is 
rated under a specific diagnostic code that does not involve 
limitation of motion and another diagnostic code based on 
limitation of motion may be applicable, the latter diagnostic 
code must be considered in light of Sections 4.40, 4.45, and 
4.59.  See VAOPGCPREC 09-98.

1.  Claim for increased evaluations, left shoulder 
impingement syndrome

Historically, the veteran was granted service connection for 
left shoulder disability effective in 1996.  That disability 
was evaluated under 38 C.F.R. § 4.71a, DCs 5203 and 5299.  In 
June 2004, the veteran sought an increased (compensable) 
evaluation for left shoulder disability.  


a.  Evaluation prior to March 16, 2006

On VA examination conducted in October 2004, the veteran had 
full active range of motion without pain, but there was pain 
on flexion of the left shoulder against resistance.  There 
was tenderness and crepitus on palpation of the subacromial 
area.  No specific notations of treatment of left shoulder 
pain were noted during the period at issue.  The veteran 
complained of right shoulder pain in January 2006, but no 
abnormality of the left shoulder was identified.  

This evidence establishes that the veteran did not meet any 
criterion for a compensable evaluation.  There was no 
objective limitation of motion.  Although pain was elicited 
on palpation of the subacromial area on objective 
examination, this pain was not of such severity that the 
veteran sought medical treatment.  The RO has assigned a 10 
percent evaluation based on the veteran's pain and functional 
loss, under 38 C.F.R. § 4.45.  The Board does not disagree 
with this evaluation.  

However, in the absence of objective findings other than 
pain, the preponderance of the evidence is against an 
evaluation in excess of 10 percent.  As there is no evidence 
that the veteran meets any criterion for an evaluation in 
excess of 10 percent under any diagnostic code used to 
evaluate shoulder disability, the evidence is not in 
equipoise, and there is no reasonable doubt which may be 
resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  The 
claim for an evaluation in excess of 10 percent for left 
should disability prior to March 16, 2006 must be denied.

b.  Evaluation from March 16, 2006

The report of VA examination conducted in March 2006 
discloses that the veteran was able to flex the left shoulder 
from zero degrees to 90 degrees and was able to abduct the 
shoulder from 0 degrees to 85 degrees.  External rotation was 
from 0 degrees to 90 degrees and left internal rotation from 
0 degrees to 65 degrees.  There was no objective indication 
of pain with these motions.  

VA examination conducted in August 2007 disclosed flexion to 
180 degrees, abduction from 110 degrees to 180 degrees, and 
internal and external rotation to 60 degrees.  There was no 
shoulder instability.  Private and VA clinical records 
through February 2008 disclose no additional complaints of 
left shoulder disability.

The RO assigned a 20 percent evaluation for the veteran's 
minor shoulder, based on the veteran's inability to flex the 
left shoulder above 90 degrees during the March 2006 VA 
examination, since DC 5201 provides that limitation of motion 
of the arm at the shoulder level is rated 20 percent 
disabling for the minor shoulder.  The Board does not 
disagree with this evaluation, but notes that subsequent VA 
examination in 2007 discloses a much-improved left shoulder 
range of motion.

The veteran would be entitled to an evaluation in excess of 
20 percent for left shoulder disability from March 16, 2006 
only if his left shoulder motion was limited to 25 degrees of 
flexion.  The preponderance of the evidence is against a 
finding that the veteran's left shoulder range of motion is 
limited to that extent, since the August 2007 VA examination 
disclosed flexion to 180 degrees in the left shoulder.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 20 percent from 
March 16, 2006 for left shoulder disability must be denied.  
 
2.  Claim for increased evaluations for right shoulder 
impingement syndrome

Historically, the veteran was granted service connection for 
right shoulder disability effective in 1996.  That disability 
was evaluated under 38 C.F.R. § 4.71a, DCs 5203 and 5299.  In 
June 2004, the veteran sought an increased (compensable) 
evaluation for left shoulder disability.  

a.  Prior to January 31, 2006

On VA examination conducted in October 2004, range of motion 
of the right shoulder included flexion from zero degrees to 
100 degrees, but the motion was painful from 50 degrees to 
100 degrees.  Right shoulder abduction was from zero to 100 
degrees, with pain from 40 degrees to 100 degrees.  External 
rotation was painful from 30 degrees to 50 degrees, with 
retained motion from 0 degrees to 50 degrees.  Internal 
rotation was from 0 degrees to 50 degrees, with pain from 20 
degrees to 50 degrees.  There was pain on flexion against 
resistance, as well as crepitus and tenderness on palpation 
at the subacromial area.  

This limitation of right shoulder motion approximates 
limitation to shoulder level.  Although forward flexion was 
painful from 50 degrees, the veteran retained significant 
ranges of motion in other directions.  The veteran was able 
to flex beyond shoulder level.  Although the veteran had pain 
beginning before flexion to shoulder level, the veteran's 
pain did not prohibit him from continuing flexion through to 
100 degrees.  

The veteran's limitation of motion of the right shoulder to 
just above shoulder height is compensable under DC 5201, with 
consideration of pain beginning prior to shoulder height.  DC 
5201 provides a 20 percent evaluation for limitation of 
motion of the major shoulder to shoulder height.  Thus, the 
veteran is entitled to a 20 percent evaluation during this 
period under DC 5201, rather than the 10 percent evaluation 
assigned by the RO for degenerative joint disease of a major 
joint.  

The veteran retained significant range of motion of the right 
shoulder, with ability to lift the arm above shoulder height 
in both flexion and abduction, and retained motion beyond 50 
percent of the normal range in both internal and external 
rotation, although the veteran had pain for significant 
portions of the motion in each plane.  His use of the right 
shoulder during this time more closely approximated 
limitation to shoulder level than limitation to midway 
between the side and the should level, although pain began a 
few degrees above the midway point.  

The preponderance of the evidence is against an initial 
evaluation in excess of 20 percent during this period.  
Although the veteran's reports of pain are somewhat favorable 
to a 30 percent evaluation, the Board finds that the 
preponderance of the evidence, including the veteran's 
reports of his activities and his reports of pain, 
establishes a disability picture which more nearly 
approximates the 20 percent evaluation rather than the 30 
percent evaluation.  As the evidence is not in equipoise to 
warrant an evaluation in excess of 20 percent, the statutory 
provisions regarding resolution of reasonable doubt are not 
applicable to warrant an evaluation in excess of 20 percent 
for right shoulder disability during this period.  

There is significant evidence of impairment of industrial 
capability, but impairment based on right shoulder disability 
alone is not beyond a level consistent with the assigned 
schedular evaluation.  Therefore, the Board is not required 
to address whether the veteran is entitled to an increased 
evaluation on an extraschedular basis during this period.  
See 38 C.F.R. § 3.321(b)(1); Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).  

b.  From January 31, 2006 through January 22, 2007

On January 31, 2006, the veteran underwent magnetic resonance 
imaging (MRI) of the right shoulder, following his report of 
increased right shoulder pain.  This examination disclosed a 
partial tear of the supraspinatus tendon and tendinosis of 
other tendons, and the possibility of a tear of the labrum.  

The report of March 2006 VA examination discloses limitation 
due to pain and repetitive motion to 80 degrees of flexion 
and 85 degrees of abduction, external rotation from zero to 
90 degrees, with pain throughout the motion, and internal 
rotation from zero to 65 degrees with pain throughout the 
motion.  The evidence establishes that the veteran had pain 
on almost any motion of the right shoulder, although he was 
able to actively move the right arm nearly to shoulder 
height.  

The veteran also reported dislocations of the shoulder.  The 
examiner stated that the right shoulder was unstable.  The 
examiner did not indicate that the veteran had guarding of 
movement, and, in fact, described the veteran as having 
motion to 180 degrees on passive range of motion of the right 
shoulder.  There is no evidence that the veteran sought 
medical treatment for a dislocation of the right shoulder at 
any time during this period.  However, the evidence 
establishes that there was a tear of at least one tendon.  

The evidence establishes that any motion of the right 
shoulder was painful.  There is no evidence that the 
veteran's range of motion was evaluated when the January 31, 
2006 MRI.  However, resolving any doubt in the veteran's 
favor, the Board finds that the limitations of motion present 
at the time of the March 2006 VA examination were objectively 
confirmed as of January 31, 2006.

The veteran's report at the March 2006 VA examination that 
the shoulder was unstable is credible, given the objective 
evidence of the rotator cuff tear and pain with any motion.  
In the absence of objective confirmation of episodes of 
dislocation, the Board finds that a separate, compensable 
evaluation under DC 5202 for dislocation of the right 
shoulder is not warranted.  Rather, the veteran's complaints 
of "dislocation" are interpreted as guarding and laxity due 
to the rotator cuff tear, as there is no evidence of record 
that any provider treated the veteran for dislocation, that 
the veteran reported a history of dislocations, or that 
recurrent dislocation was suspected.  

The veteran's pain apparently limited effective use of the 
right arm to 25 degrees or less, even though the veteran was 
able to perform active motion to nearly shoulder height 
during objective examination.  Limitation to this extent 
warrants a 40 percent evaluation for a major shoulder.

The examiner who conducted the March 2006 examination 
concluded that the veteran had difficulty with activities of 
daily living, requiring assistance with some activities.  The 
evidence as a whole establishes that the disability picture 
during this period most closely approximates limitation to 25 
degrees from the side.  This is the maximum evaluation for 
limitation of motion of the shoulder in the absence of 
ankylosis.  The evidence establishes that the joint was not 
ankylosed, but rather was painful with movement.  

As the evidence is not in equipoise to warrant an additional, 
compensable evaluation under another diagnostic code in 
addition to the 40 percent evaluation for loss of range of 
motion, the statutory provisions regarding resolution of 
reasonable doubt are not applicable to warrant an evaluation 
in excess of 40 percent for right shoulder disability during 
this period.  

There is significant evidence of impairment of industrial 
capability, but impairment based on right shoulder disability 
alone is not beyond a level consistent with the assigned, 
schedular, 40 percent evaluation prior to January 22, 2007, 
when the veteran underwent right shoulder surgery.  The 
evidence as to the veteran's right shoulder limitation 
following recovery from right shoulder surgery is limited, 
and evaluation for the period following the temporary total 
evaluation assigned during convalescence is, as noted above, 
addressed in the Remand, below.  

3.  Claim for evaluation in excess of 40 percent for lumbar 
spine disability

Historically, the veteran was granted service connection for 
degenerative joint disease, lumbosacral spine, effective in 
1996, and that disability was evaluated as 40 percent 
disabling under DCs 5010 and 5243.

On VA examination conducted in October 2004, the veteran 
reported use of a lumbar corset.  The veteran was able to 
ambulate without an assistive device.  His gait was not 
antalgic.  He reported that pain was worst in the mornings 
and on cloudy days and that he had flare-ups of pain with a 
severity of level 10/10 and least weekly.  He used hot 
showers as well as medications to alleviate pain.  The 
veteran was independent in self-care and activities of daily 
living.  

In November 2004, the veteran reported sharp, stabbing, and 
shock-like pain in the low back.  The veteran had flexion 
from zero to 40 degrees, with pain from 20 degrees to 40 
degrees.  Extension was from zero to 20 degrees, with pain 
from 20 degrees to 30 degrees.  Right and left lateral 
flexion was from zero to 20 degrees, painful from 10 degrees 
to 20 degrees; left and right lateral rotation was from 0 
degrees to 20 degrees, painful from 15 degrees to 20 degrees.  
Flexion while in a supine position against resistance 
elicited pain and grimacing.  No neurologic deficits were 
found.  MRI examination disclosed a broad-based central disc 
herniation at L2-L3, in addition to spondylosis at L5-S1 and 
spondylolisthesis at L5.  There was degenerative joint 
disease along the entire lumbosacral spine.  

The report of March 2006 VA examination discloses that the 
veteran complained of severe back pain radiating to the 
entire back.  The veteran's gait was described as normal.  
There was moderate flattening of the lumbar spine.  The 
veteran was able to flex forward to 20 degrees, without pain.  
He was able to extend to 20 degrees without pain.  Right and 
left lateral flexion were to 30 degrees, and right and left 
lateral rotation were to 30 degrees.  The examiner stated 
that ankylosis of the thoracolumbar spine was not present.  
The examiner also concluded that there was neurologic 
abnormality and clinical evidence of left lumbar 
radiculopathy.  

Physical therapy treatment notes dated in July 2006 disclose 
that muscle spasm was present in the right side, lower back.  
In August 2006, the veteran reported that low back pain had 
diminished from acute to moderate.  Private clinical 
treatment records confirm that the veteran continued to 
complain of back pain, including pain in the neck and upper 
thoracic spine.  The private clinical records do not disclose 
evidence of ankylosis, and do not confirm the possible 
diagnosis of left lumbar radiculopathy.  The VA and private 
clinical records disclose no medical directions limiting the 
veteran to bed rest to treat his lumbar spine disability, and 
the VA examiners noted no episodes of incapacitating back 
pain.  The veteran's own statements that he remained 
independent in his activities of daily living and self-care 
establishes that the veteran did not manifest incapacitating 
episodes of back pain of such severity as to warrant an 
evaluation in excess of 40 percent.  

The veteran's degenerative disease, lumbosacral spine, is 
manifested by forward flexion of the thoracolumbar spine of 
30 degrees or less, so as to warrant the 40 percent 
evaluation currently assigned.  A 50 percent evaluation is 
warranted if there is ankylosis of the lumbar spine.  The 
clinical evidence establishes that the veteran's service-
connected lumbar disability is not manifested by ankylosis of 
the thoracolumbar spine.

The medical evidence also establishes that the lumbar spine 
disability does not result in incapacitating episodes 
requiring a duration of bed rest in excess of four weeks 
during any 12-month period.  

The preponderance of the evidence is against the claim for an 
evaluation in excess of 40 percent for lumbar spine 
disability under DC 5242 based on range of motion or 
incapacitating episodes.  As discussed in the introduction 
above, consideration of an increased evaluation based on 
neurologic disability is addressed in the Remand appended to 
this decision.  As neurologic disability, if present, is 
evaluated under a separate diagnostic code, that aspect of 
the veteran's appeal may be addressed separately from the 
appeal for an increased disability under DC 5242.  As the 
evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim must be denied.  

4.  Claim for increased evaluation for traumatic arthritis, 
right knee

Historically, the veteran was granted service connection for 
traumatic arthritis, right knee, effective in 1996, and that 
disability was evaluated as 10 percent disabling under DCs 
5003 and 5010.  The Board notes that the veteran has also 
been granted a separate, compensable, 20 percent evaluation 
for instability, right knee, evaluated under DC 5257.  In his 
disagreement with the January 2005 rating decision, the 
veteran stated only disagreement with the 10 percent 
evaluation assigned for arthritis, and did not disagree with 
the 20 percent evaluation assigned for instability, right 
knee.  The veteran did not disagree when the RO interpreted 
the disagreement as including only the 10 percent evaluation 
assigned for arthritis.  No claim for an evaluation in excess 
of 20 percent for instability is before the Board.  

On VA examination conducted in October 2004, radiologic 
examination disclosed degenerative osteoarthritic changes, 
status post orthopedic surgery.  A diagnosis of right knee 
sprain with rupture of the anterior cruciate ligament (ACL), 
rupture of the posterior cruciate ligament (PCL), and injury 
to the medial meniscus, status post right knee surgery for 
repair of ACL, PCL, and the medial meniscus.  The examiner 
also assigned a diagnosis of chondromalacia of in the right 
knee.  Range of flexion of the right knee was from 0 degrees 
to 140 degrees, painful for the last 30 degrees of flexion.  
Extension was to 0 degrees without pain.  

March 2006 VA examination disclosed a similar range of motion 
of the right knee.  The examiner noted that the veteran 
reported episodes of locking, but denied subluxation.  There 
was warmth, redness, swelling, and tenderness of the right 
knee.  

VA examination conducted in August 2007 discloses flexion to 
120 degrees and extension to 0 degrees, with right knee pain 
at 120 degrees of flexion.  There was no evidence of 
additional limitation due to fatigue, weakness, or lack of 
endurance following repetitive motion.  The private clinical 
evidence fails to disclose any impairment of limitation of 
motion of the right knee more severe than found in the VA 
examinations.

The veteran is able to flex his right knee more than 60 
degrees without pain, so his limitation of flexion is 
noncompensable.  DC 5260.  The veteran is able to extend his 
knee to 0 degrees without pain, so his limitation of 
extension is noncompensable.  When limitation of motion of a 
joint is noncompensable, a 10 percent evaluation under DC 
5003 or 5010 is the maximum schedular evaluation available 
for degenerative joint disease.  

When considering knee disability, separate evaluations may be 
assigned for disabilities such as instability, which may be 
evaluated separately from arthritis.  VAOPGCPREC 9-98.  In 
this case, a 20 percent evaluation has been assigned for 
right knee instability, as noted above, and the veteran has 
not disagreed with that evaluation.  The Board has considered 
whether any other right knee disability which may be 
evaluated separately from arthritis is present.  

The medical evidence establishes that the right medial 
meniscus was repaired.  Under 38 C.F.R. § 4.71a, DC 5259, a 
10 percent rating is warranted for: "cartilage, semilunar, 
removal of, symptomatic."  The examiners have noted the 
history of meniscus repair, but have not stated whether the 
meniscus repair remains symptomatic.  Given the variety of 
the veteran's right knee symptoms, it is reasonable to 
resolve doubt in the veteran's favor and to find that the 
veteran's meniscus repair results in current symptoms.  
Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran is entitled to a 10 percent evaluation 
for symptomatic removal of dislocated cartilage under DC 
5259.  

A 10 percent evaluation is the only schedular evaluation, and 
is thus the maximum schedular evaluation, available under DC 
5259.  The Board has considered whether DC 5258, which allows 
a 20 percent evaluation for disability due to dislocated 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the knee joint.  However, no examiner or 
private provider has assigned a diagnosis of current 
dislocation of any cartilage in the right knee.  No provider 
has recommended evaluation of right knee cartilage.  The 
claims file reflects that no provider has suggested that the 
veteran's current symptoms are suspicious for dislocated 
cartilage in the joint.  The most recent VA or private 
radiologic examination of the right knee, in November 2004, 
was interpreted as showing chondromalacia of the right knee, 
but the report is devoid of notation of dislocated cartilage, 
loose bodies in the joint, or similar findings.  DC 5258 is 
not applicable to warrant an evaluation in excess of 10 
percent for dislocated cartilage, status post repair.  

The preponderance of the evidence is against an evaluation in 
excess of 10 percent for traumatic arthritis, right knee, 
where a 20 percent evaluation for instability is already in 
effect, and a 10 percent evaluation under DC 5259 for 
symptomatic repair of semilunar cartilage.  As the evidence 
is not in equipoise, the statutory provisions regarding 
resolution of reasonable doubt are not applicable to warrant 
a more favorable outcome.  38 U.S.C.A. § 5107(b).  A 
separate, compensable, 10 percent evaluation for symptomatic 
residuals of removal of dislocated cartilage is granted, but 
an evaluation in excess of 10 percent for traumatic 
arthritis, right knee, is denied.  

5.  Claim for evaluation in excess of 10 percent for left 
knee arthritis

Patellofemoral syndrome, left knee, was diagnosed during the 
veteran's service.  An award of service connection for 
arthritis, left knee, was effective in 1996.  Left knee 
disability was evaluated as 10 percent disabling under DC 
5010.  In May 2004, the veteran sought an increased 
evaluation.  

On VA examination conducted in November 2004, the veteran had 
flexion of the left knee from 0 degrees to 140 degrees, 
painful for the last 40 degrees of flexion.  Extension was to 
0 degrees without pain.  The veteran reported "locking" and 
"giving away" of both knees, but the examiner stated that 
there were no episodes of dislocation or recurrent 
subluxation of the left knee.  The veteran did not use a left 
knee brace.  Varus/valgus stress testing was negative.  
Anterior-posterior testing and McMurray's test were positive.  
There was crepitus on palpation, and tenderness on palpation, 
including at the lateral collateral ligaments.  The veteran 
did not use a brace on the left knee.  Magnetic resonance 
imaging (MRI) disclosed subchondral bony changes compatible 
with chondromalacia.  The only diagnosis assigned was 
degenerative joint disease, chondromalacia patella, left 
knee.  

In June 2005, the veteran stated he disagreed with the 10 
percent evaluation for his service-connected left knee 
disability because of limitation of motion.  There is no 
objective evidence that the positive findings on anterior-
posterior testing and McMurray's testing were manifested by 
recurrent subluxation or lateral instability of the left knee 
during this period, although the veteran reported both 
locking and giving way of both knees.  

The report of VA examination conducted in March 2006 reveals 
flexion of the left knee to 140 degrees, extension to 0 
degrees, without pain on flexion or extension, and no loss of 
motion on repetitive use.  The examiner found crepitus in the 
left knee, and mild anterior-posterior cruciate ligament 
instability.  The examiner found, as to the left knee, that 
there was abnormality of the cruciate ligament, with 
instability, in 30 degrees of flexion and at 90 degrees of 
flexion of the left knee.  The veteran was able to walk one-
quarter mile.  

In view of the clear, objective findings of cruciate ligament 
instability at the March 2006 VA examination, the veteran 
meets the criteria for a 10 percent evaluation for mild left 
knee instability, under DC 5257, in addition to the 10 
percent evaluation assigned under DC 5010.  The veteran does 
not use a brace on the left knee.  However, there is no 
objective evidence that the veteran has actually fallen or 
incurred other objective injury as a result of left knee 
instability.  Thus, the veteran's left knee instability 
cannot be considered moderate or severe.  The veteran does 
not manifest any symptoms which meets a criterion for an 
evaluation in excess of 10 percent under DC 5257.  

As the veteran does not manifest compensable limitation of 
either flexion or extension of the left knee, even with 
consideration of pain and limitation during flare-ups, no 
separate evaluation under DC 5260 or 5261 is applicable.  The 
radiologic evidence is devoid of any finding of meniscal 
abnormality, so no criterion for a compensable evaluation 
under DC 5258 or 5259 is met.

The evidence supports a separate, compensable, 10 percent 
evaluation under DC 5257 for left knee instability, but the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent under DC 5257, and is unfavorable to an 
evaluation in excess of 10 percent under DC 5010, and is 
against a finding that any other DC is applicable or warrants 
an additional evaluation.  The evidence is not in equipoise.  
The statutory provisions regarding resolution of reasonable 
doubt are not applicable to warrant a more favorable outcome.  
38 U.S.C.A. § 5107(b).  An additional, compensable, 10 
percent evaluation under DC 5257, for left knee instability, 
is granted, in addition to the 10 percent evaluation in 
effect under DC 5010, but no higher evaluation may be 
granted.  

6.  Claim for evaluation in excess of 10 percent for 
hypertension

Historically, the veteran was granted service connection for 
hypertension effective in 1996, and that disability was 
evaluated as 10 percent disabling under DC 7101. 

VA outpatient treatment notes from 2003 through 2007 confirm 
that the veteran used medication to control his hypertension.  
His blood pressure was recorded as 140/80 to 142/86, on VA 
examination conducted in October 2004.  The maximum diastolic 
blood pressure recorded in outpatient treatment records dated 
from June 2003 through 2006 was 105 (blood pressure 157/105, 
December 2005, emergency treatment visit).  The  highest 
recorded blood pressure disclosed in the 2006 clinical 
records associated with the claims file is 140/90 (/September 
2006), and the highest recorded blood pressure in the 2007 
records is 136/86.  

DC 7101 provides ratings for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
Hypertensive vascular disease with diastolic pressure 
predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control, 
is rated 10 percent disabling.  Hypertensive vascular disease 
with diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more, is rated 20 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 120 or more is rated 40 
percent disabling.  Hypertensive vascular disease with 
diastolic pressure predominantly 130 or more is rated 60 
percent disabling.  

There is no evidence that the veteran manifested any 
diastolic blood pressure over 105 during the period since he 
submitted the claim for an increased evaluation.   That was a 
one-time occurrence recorded during an emergency treatment 
visit for a musculoskeletal injury.  There is no evidence 
that a systolic blood pressure above 160 has been recorded.  
The evidence does confirm that the veteran requires use of 
medication to maintain his diastolic blood pressure 
predominantly at 100 or below.  He meets one criterion for a 
10 percent evaluation for hypertension, but does not meet or 
approximate any criterion for an evaluation in excess of 10 
percent.  

The preponderance of the evidence is against the claim.  As 
the evidence is not in equipoise, the statutory provisions 
regarding resolution of reasonable doubt are not applicable 
to warrant a more favorable outcome.  38 U.S.C.A. § 5107(b).  
The claim for an evaluation in excess of 10 percent for 
hypertension must be denied.  


ORDER

The appeal for an evaluation in excess of 10 percent for left 
shoulder impingement syndrome prior to March 16, 2006, and 
for an evaluation in excess of 20 percent from that date, is 
denied.

An increased evaluation from 10 percent to 20 percent for 
right shoulder impingement syndrome prior to March 16, 2006, 
but no higher evaluation, is granted, and an increased 
evaluation from 20 percent to 40 percent, but no higher, is 
granted from March 16, 2006 through January 22, 2007, subject 
to law and regulations governing the effective date of an 
award of monetary compensation.   

The appeal for an evaluation in excess of 40 percent for 
degenerative joint disease, lumbosacral spine, with 
spondylosis and spondylolisthesis, is denied.

The appeal for an evaluation in excess of 10 percent for 
traumatic arthritis with limitation of motion, right knee, is 
denied, but a separate, compensable, 10 percent evaluation 
for symptomatic residuals of repair or the right medial 
meniscus, is granted, subject to law and regulations 
governing the effective date of an award of monetary 
compensation.

The appeal for an evaluation in excess of 10 percent for left 
knee arthritis is denied, but a separate, compensable, 10 
percent evaluation for instability, left knee, is granted, 
subject to law and regulations governing the effective date 
of an award of monetary compensation.

The appeal for an evaluation in excess of 10 percent for 
hypertension is denied.


REMAND

Following the veteran's June 2004 claim for an increased 
evaluation for gastritis, the veteran underwent VA 
examination in October 2004.  The assigned diagnosis was 
prominent antral mucosal folds, suspicious of gastric 
antritis.  The examiner noted that an upper GI examination 
had been requested and that results were pending.  The Board 
is unable to locate either the results of the October 2004 GI 
radiologic examination.  The record does not appear to 
include an updated reported of the October 2004 VA 
examination which includes such results.  

The examiner who conducted March 2006 VA examination of the 
GI tract stated that diagnoses of gastro esophageal reflux 
disease (GERD) and mild esophageal motility disorder were 
assigned following April 2003 upper GI examination, but the 
examiner did not discuss findings of a 2003 or a 2004 GI 
examination.  

The examiner who conducted the March 2006 VA examination 
stated that a new upper GI series was ordered, and stated 
that the report should be reviewed.  The Board is unable to 
locate a report of a March 2006 GI series or an updated 2006 
VA examination report which discusses such examination.  The 
claim must be Remanded so that the evidence discussed in the 
2004 and 2006 VA examinations may be associated with the 
claims files.  Then, the examiner should determine whether 
addition diagnoses are appropriate, and, if so, whether the 
current disorders are manifestations of, secondary to, or 
aggravated by the gastritis for which service connection is 
in effect.  

In January 2007, surgical repair of a right shoulder rotator 
cuff tear was performed.  A temporary total evaluation 
assigned following the date of the surgery terminated 
February 28, 2007.  VA and private clinical records from 
March 1, 2007 disclose that the veteran complained of more 
severe pain in the right shoulder than in the left, and the 
veteran reported more marked limitation of motion of the 
right shoulder as compared to the left shoulder.  However, in 
the report of August 2007 VA examination, the right shoulder 
range of motion for the right shoulder was described as 
exactly equal to the range of motion in the left shoulder, 
including the point at which pain began and ended.  This 
August 2007 description of the right shoulder appears 
inconsistent with the veteran's subjective complaints, as 
noted in other VA records contemporaneous with the August 
2007 VA examination.  Remand is required to reconcile the 
varying descriptions of the veteran's current right shoulder 
impairment (from March 1, 2007).  

The veteran's appeal for an increased evaluation as including 
disagreement with the RO's failure to develop evidence 
suggesting that a separately-compensable lumbar neurologic 
disorder is present.  The RO must respond to the disagreement 
with a statement of the case.  Manlincon v. West, 12 Vet. 
App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Provide updated notice to the veteran of 
the criteria for service connection for 
gastritis.  Provide updated notice to the 
veteran of the criteria for an increased 
(compensable) evaluation for gastritis and for 
a rating in excess of 20 percent for right 
shoulder impingement syndrome, including 
notice of the criteria under each applicable 
diagnostic code for an evaluation in excess of 
20 percent from March 1, 2007, including 
notice as required under Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   

2.  The veteran should be advised about 
alternative methods of documenting the 
severity of his right shoulder disorder, 
including statements from others, and 
alternative methods of documenting the 
chronicity, continuity, and severity of 
gastric pain, including employment clinical 
records, pharmacy records, statements of 
others, and the like.  

3.  Current VA clinical records from August 
2007 should be obtained.  

The reports of all VA radiologic examinations 
of the GI tract from 2003 to the present 
should be obtained.  In particular, records of 
October 2004 and March 2006 UGI examinations 
should be obtained.  The veteran should be 
afforded the opportunity to identify any 
private clinical records of GI treatment since 
August 2007, as well and any other records 
which might be relevant.

4.  The veteran should be afforded neurologic 
examination of the lower extremities.  The 
examiner should provide an opinion as to 
whether the veteran has a current disorder of 
either lower extremity which is a neurologic 
manifestation or result of service-connected 
degenerative joint disease of the lumbar 
spine.  

Then, the RO should issue a SOC to address 
whether the veteran is entitled to a separate, 
compensable evaluation for to include 
consideration of entitlement to an increased 
evaluation for service-connected lumbar 
disability on the basis of a separate, 
compensable evaluation for neurologic 
disability.  The veteran should be advised 
that a substantive appeal is required to 
perfect appeal to the Board is no higher 
evaluation is granted for service-connected 
lumbar spine disability, and the veteran 
should be advised of the time limit for 
submitting such appeal.  

5.  The veteran should be afforded VA 
examination of the GI tract to determine 
the etiology and onset of each current GI 
disorder, claimed as epigastric pain.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner 
should review the service medical 
records, post-service medical records, 
the veteran's statements, and relevant 
evidence of record, including all records 
pertaining to radiologic examination of 
the GI tract.  Necessary diagnostic 
testing should be conducted.  Then, the 
examiner should address the following 
questions:  
a) Assign a diagnosis for each current 
disorder of the GI tract.  
(b) For each diagnosed GI disorder, provide 
the following opinions:
	(i) Is the current GI disorder a result 
of the veteran's service or any disorder 
manifested during his service, to include 
the service-connected GI disorder, however 
diagnosed?  
	(ii) Is the current disorder secondary to 
or aggravated by service-connected 
gastritis?  
	(iii) Is the current disorder secondary 
to or aggravated by a service-connected 
disability or medication used to treat or 
relieve pain of a service-connected 
disability?  

The medical basis for all opinions expressed 
should be discussed for the record.  It would 
be helpful if the examiner, in expressing his 
or her opinion, would use the language 
"likely," "unlikely" or "at least as likely as 
not."  The term "at least as likely as not" 
does not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
causation as it is to find against causation.

6.  The veteran should be afforded VA 
examination of the right shoulder.  All 
pertinent symptomatology and findings 
should be reported in detail, including 
retained range of motion and the point 
where pain begins in each plane of 
motion.  All appropriate studies should 
be performed.  The examiner should 
discuss the evidence as to right shoulder 
impairment beginning March 1, 2007, and 
should state the onset and duration of 
any periods of increased or decreased 
impairment since March 1, 2007.  

7.  After assuring that the development 
directed above is complete, each claim on 
appeal should be readjudicated.  If any 
benefit sought remains denied, the veteran and 
his representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses actions taken since the 
issuance of the last SSOC.  The veteran should 
be given the opportunity to respond, and the 
claim should thereafter be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


